DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comments
Applicants’ response filed on 1/28/2022 has been fully considered. Claims 1-21, 27-39, 50 and 52 are cancelled, and claims 22-26, 40-49, 51 and 53-59 are pending.

The Examiner is presenting a new non-final rejection due to Horii not being applied in a 102 rejection previously.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-26, 40-49, 51 and 53-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 22, there is no support for the limitations “an ink or marking receptive component” and “the ink or marking receptive component within the resin or adhesive layer”. Fig. 8B of Applicant’s PGPub Specification discloses an ink or marking receptive layer #863 disposed on a decorative layer and a resin or adhesive layer. However, this does not teach the limitations “an ink or marking receptive component” and “the ink or marking receptive component within the resin or adhesive layer”. The limitation “an ink or marking receptive component” is broader in scope than the ink or marking receptive layer. The ink or marking receptive layer is disposed above the resin or adhesive layer and is not disposed within the resin or adhesive layer in Fig. 8B.
Dependent claims 23-26, 40-42 and 45 do not cure the deficiencies of independent claim 22 and are rejected for the same rationale.

Regarding claim 43, there is no support for the limitation “an ink or marking receptive component”. Fig. 8B of Applicant’s Specification discloses an ink or marking receptive layer #863 disposed on a decorative layer and a resin or adhesive layer. However, this does not teach the limitation “an ink or marking receptive component”. The limitation “an ink or marking receptive component” is broader in scope than the ink or marking receptive layer.

Regarding claim 44, there is no support for the limitation “partial heat barrier”. Paragraph [0079] of Applicant’s PGPub specification discloses a heat barrier. However, this does not teach the limitation “partial heat barrier” as a heat barrier is not the same as a partial heat barrier.

Regarding claim 46, there is no support for the limitation “partial heat barrier”. Paragraph [0079] of Applicant’s PGPub specification discloses a heat barrier. However, this does not teach the limitation “partial heat barrier” as a heat barrier is not the same as a partial heat barrier.

Regarding claim 47, there is no support for the limitations “an ink or marking receptive component” and “the ink or marking receptive component within the resin or adhesive layer”. Fig. 8B of Applicant’s PGPub Specification discloses an ink or marking receptive layer #863 disposed on a decorative layer and a resin or adhesive layer. However, this does not teach the limitations “an ink or marking receptive component” and “the ink or marking receptive component within the resin or adhesive layer”. The limitation “an ink or marking receptive component” is broader in scope than the ink or marking receptive layer. The ink or marking receptive layer is disposed above the resin or adhesive layer and is not disposed within the resin or adhesive layer in Fig. 8B.
Dependent claims 48-49 and 51 do not cure the deficiencies of independent claim 47 and are rejected for the same rationale.

Regarding claim 53, there is no support for the limitations “an ink or marking receptive component” and “the ink or marking receptive component within the resin or adhesive layer”. Fig. 8B of Applicant’s PGPub Specification discloses an ink or marking receptive layer #863 disposed on a decorative layer and a resin or adhesive layer. However, this does not teach the limitations “an ink or marking receptive component” and “the ink or marking receptive component within the resin or adhesive layer”. The limitation “an ink or marking receptive component” is broader in scope than the ink or marking receptive layer. The ink or marking receptive layer is disposed above the resin or adhesive layer and is not disposed within the resin or adhesive layer in Fig. 8B.

Regarding claim 54, there is no support for the limitation “an ink or marking receptive component”. Fig. 8B of Applicant’s PGPub Specification discloses an ink or marking receptive layer #863 disposed on a decorative layer and a resin or adhesive layer. However, this does not teach the limitation “an ink or marking receptive component”. The limitation “an ink or marking receptive component” is broader in scope than the ink or marking receptive layer. 

Regarding claim 55, there is no support for the limitation “an ink or marking receptive component”. Fig. 8B of Applicant’s PGPub Specification discloses an ink or marking receptive layer #863 disposed on a decorative layer and a resin or adhesive layer. However, this does not teach the limitation “an ink or marking receptive component”. The limitation “an ink or marking receptive component” is broader in scope than the ink or marking receptive layer. 
Regarding claim 57, there is no support for the limitations “an ink or marking receptive component” and “the ink or marking receptive component within the resin or adhesive layer”. Fig. 8B of Applicant’s PGPub Specification discloses an ink or marking receptive layer #863 disposed on a decorative layer and a resin or adhesive layer. However, this does not teach the limitations “an ink or marking receptive component” and “the ink or marking receptive component within the resin or adhesive layer”. The limitation “an ink or marking receptive component” is broader in scope than the ink or marking receptive layer. The ink or marking receptive layer is disposed above the resin or adhesive layer and is not disposed within the resin or adhesive layer in Fig. 8B.

Regarding claim 58, there is no support for the limitation “decorative component”. The figures disclose a decorative layer. However, this does not teach the limitation “decorative component” as a decorative layer is broader in in scope than a decorative component. 

Regarding claim 59, there is no support for the limitation “the set of perforations extends through the release liner or substrate”. Fig. 8B of Applicant’s PGPub Specification discloses die-cuts through all the layers except the release liner or substrate. However, this does not teach the limitation “the set of perforations extends through the release liner or substrate” as the die cuts do not go through the release liner or substrate.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-26, 40-49, 51 and 53-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 22 and 53, the image transfer sheet is indefinite in that an image is being not claimed for the image transfer sheet.
It is advised claiming the image for the image transfer sheet.
Dependent claims 23-26, 40-49 and 54-56 do not cure the deficiencies of independent claims 22 and 47 and are rejected for the same rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 22, 26, 44-47, 51 and 53-57 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Horii et al (US 2004/0023800).

Regarding claim 22, Horii discloses an image receiver material (Fig. 2 #1; paragraph [0024]) comprising a separator (Fig. 2 #4; paragraph [0024]), one or more image receiver sheets disposed on the separator (Fig. 2 #7; paragraph [0024]), wherein the image is printed by thermal transfer recording (paragraph [0024]), wherein the image receiver sheet comprises a dye receiver layer having the image formed thereon (Fig. 2 #6; paragraph [0024]), an adhesive layer disposed between the separator and the dye receiver layer (Fig. 2 #8; paragraph [0024]), a receiver sheet base material disposed between the dye receiver layer and the adhesive layer (Fig. 2 #5; paragraph [0028]), wherein the receiver sheet base material comprises a film of polyester, nylon or polyolefin (paragraph [0028]), and half-cuts extending through the dye receiver layer, receiver base material and the adhesive layer but not the separator allowing for the image receiver sheet to be peeled from the separator (Fig. 2; paragraph [0024]).
The image receiver material reads on the claimed image transfer sheet. The separator reads on the claimed releasable liner or substrate. The image receiver sheet reads on the claimed multi-layered structure of one or more image heat transfer articles and is removably coupled to the separator as it is coupled to it and is capable of being removed from it. The dye receiver layer reads on the claimed marking receptive component. The adhesive layer disposed between the separator and the dye receiver layer reads on the claimed resin or adhesive layer removably coupled to the releasable liner or substrate on a first surface of the resin or adhesive layer, and a second surface opposite to the first surface of the resin or adhesive layer, coupled with the ink or marking receptive layer and the resin or adhesive layer disposed between the releasable liner or substrate and the ink or marking receptive layer. The half-cuts extending through the dye receiver layer, receiver base material and the adhesive layer but not the separator allowing for the image receiver sheet to be peeled from the separator reads on the claimed at least one die cut having a depth extending through the resin or adhesive layer, the decorative layer and the ink or marking receptive layer and the depth of the at least one cut not extending through the releasable liner or substrate. The cutout of the image receiver material reads on the claimed perimeter having a customized size and shape conforming to an image selected by the end user as the cutout perimeter would apply to any image within the cutout.
Given that the structure of the image receiver material is the same as the structure of the image transfer sheet, it is clear that the image receiver material would be transferable to a receptor element by application of heat and the resin or adhesive layer would be adapted to be partially melted upon application of heat to attach the one or more image transfer articles to the receptor element.

Regarding claim 26, Horii discloses the image receiver material comprising the dye receiver layer being substituted with an ink receiver layer for receiving ink by ink jet printing (paragraph [0045]). 
The ink receiver layer receiving ink reads on the claimed one or more printed images formed via an ink-jet printer.

Regarding claim 44, given that the image receiver material of Horii comprises the separator comprising a silicone-based releasing agent coated on a release sheet base material (paragraph [0031]) which is the same as applicant’s structure of the releasable liner or substrate comprising a release agent of silicone (see pg. 18, lines 11-13 of applicant’s specification), it is clear that the separator of Horii would inherently have the function of being used as a partial heat barrier when heat is applied to the imaged heat transfer article.

Regarding claim 45, given that the image receiver material of Horii is the same as applicant’s structure of the claimed image transfer article, it is clear that the image receiver material of Horii would inherently have one or more printed mirrored images for the attachment to the receptor element through the application of heat to the heat meltable resin or adhesive layer.

Regarding claim 46, given that the image receiver material of Horii comprises the separator comprising a silicone-based releasing agent coated on a release sheet base material (paragraph [0031]) which is the same as applicant’s structure of the releasable liner or substrate comprising a release agent of silicone (see pg. 18, lines 11-13 of applicant’s specification), it is clear that the separator of Horii would intrinsically be used as a heat barrier when placed over the one or more decorative, ink or marking receptive layers to transfer the one or more imaged heat transfer articles to the receptor element.

Regarding claim 47, Horii discloses an image receiver material (Fig. 2 #1; paragraph [0024]) comprising a separator (Fig. 2 #4; paragraph [0024]), one or more image receiver sheets disposed on the separator (Fig. 2 #7; paragraph [0024]), wherein the image is printed by thermal transfer recording (paragraph [0024]), wherein the image receiver sheet comprises a dye receiver layer having the image formed thereon (Fig. 2 #6; paragraph [0024]), an adhesive layer disposed between the separator and the dye receiver layer (Fig. 2 #8; paragraph [0024]), a receiver sheet base material disposed between the dye receiver layer and the adhesive layer (Fig. 2 #5; paragraph [0028]), wherein the receiver sheet base material comprises a film of polyester, nylon or polyolefin (paragraph [0028]), and half-cuts extending through the dye receiver layer, receiver base material and the adhesive layer but not the separator allowing for the image receiver sheet to be peeled from the separator (Fig. 2; paragraph [0024]).
The image receiver material reads on the claimed image transfer sheet. The separator reads on the claimed releasable liner or substrate. The image receiver sheet reads on the claimed multi-layered structure of one or more image heat transfer articles and is removably coupled to the separator as it is coupled to it and is capable of being removed from it. The dye receiver layer reads on the claimed marking receptive component. The adhesive layer disposed between the separator and the dye receiver layer reads on the claimed resin or adhesive layer removably coupled to the releasable liner or substrate on a first surface of the resin or adhesive layer, and a second surface opposite to the first surface of the resin or adhesive layer, coupled with the ink or marking receptive layer and the resin or adhesive layer disposed between the releasable liner or substrate and the ink or marking receptive layer. The half-cuts extending through the dye receiver layer, receiver base material and the adhesive layer but not the separator allowing for the image receiver sheet to be peeled from the separator reads on the claimed at least one die cut having a depth extending through the resin or adhesive layer, the decorative layer and the ink or marking receptive layer and the depth of the at least one cut not extending through the releasable liner or substrate. The cutout of the image receiver material reads on the claimed perimeter having a customized size and shape conforming to an image selected by the end user as the cutout perimeter would apply to any image within the cutout.
Given that the structure of the image receiver material is the same as the structure of the image transfer sheet, it is clear that the image receiver material would be transferable to a receptor element by application of heat and the resin or adhesive layer would be adapted to be partially melted upon application of heat to attach the one or more image transfer articles to the receptor element.

Regarding claim 51, given that the image receiver material of Horii comprises the separator comprising a silicone-based releasing agent coated on a release sheet base material (paragraph [0031]) which is the same as applicant’s structure of the releasable liner or substrate comprising a release agent of silicone (see pg. 18, lines 11-13 of applicant’s specification), it is clear that the separator of Horii would intrinsically be used as a heat barrier when heat is applied to the imaged heat transfer article or to apply heat to the imaged heat transfer article where the image is a mirrored image.

Regarding claim 53, Horii discloses an image receiver material (Fig. 2 #1; paragraph [0024]) comprising a separator (Fig. 2 #4; paragraph [0024]), one or more image receiver sheets disposed on the separator (Fig. 2 #7; paragraph [0024]), wherein the image is printed by thermal transfer recording (paragraph [0024]), wherein the image receiver sheet comprises a dye receiver layer having the image formed thereon (Fig. 2 #6; paragraph [0024]), an adhesive layer disposed between the separator and the dye receiver layer (Fig. 2 #8; paragraph [0024]), a receiver sheet base material disposed between the dye receiver layer and the adhesive layer (Fig. 2 #5; paragraph [0028]), wherein the receiver sheet base material comprises a film of polyester, nylon or polyolefin (paragraph [0028]), and half-cuts extending through the dye receiver layer, receiver base material and the adhesive layer but not the separator allowing for the image receiver sheet to be peeled from the separator (Fig. 2; paragraph [0024]).
The image receiver material reads on the claimed image transfer sheet. The separator reads on the claimed releasable liner or substrate. The image receiver sheet reads on the claimed multi-layered structure of one or more image heat transfer articles and is removably coupled to the separator as it is coupled to it and is capable of being removed from it. The dye receiver layer reads on the claimed marking receptive component. The adhesive layer disposed between the separator and the dye receiver layer reads on the claimed resin or adhesive layer removably coupled to the releasable liner or substrate on a first surface of the resin or adhesive layer, and a second surface opposite to the first surface of the resin or adhesive layer, coupled with the ink or marking receptive layer and the resin or adhesive layer disposed between the releasable liner or substrate and the ink or marking receptive layer. The half-cuts extending through the dye receiver layer, receiver base material and the adhesive layer but not the separator allowing for the image receiver sheet to be peeled from the separator reads on the claimed at least one die cut having a depth extending through the resin or adhesive layer, the decorative layer and the ink or marking receptive layer and the depth of the at least one cut not extending through the releasable liner or substrate. The cutout of the image receiver material reads on the claimed perimeter having a customized size and shape conforming to an image selected by the end user as the cutout perimeter would apply to any image within the cutout.
Given that the structure of the image receiver material is the same as the structure of the image transfer sheet, it is clear that the image receiver material would be transferable to a receptor element by application of heat and the resin or adhesive layer would be adapted to be partially melted upon application of heat to attach the one or more image transfer articles to the receptor element.

Regarding claim 54, Horii discloses the image receiver material (Fig. 2 #1; paragraph [0024]) comprising half-cuts extending through the dye receiver layer, receiver base material and the adhesive layer but not the separator allowing for the image receiver sheet to be peeled from the separator (Fig. 2; paragraph [0024]).
The half-cuts extending through the dye receiver layer, receiver base material and the adhesive layer but not the separator allowing for the image receiver sheet to be peeled from the separator reads on the claimed at least one die cut having a depth extending through the resin or adhesive layer, the decorative layer and the ink or marking receptive layer and the depth of the at least one cut not extending through the releasable liner or substrate.

Regarding claim 55, Horii discloses the image receiver material (Fig. 2 #1; paragraph [0024]) comprising a separator (Fig. 2 #4; paragraph [0024]), one or more image receiver sheets disposed on the separator (Fig. 2 #7; paragraph [0024]), wherein the image is printed by thermal transfer recording (paragraph [0024]), wherein the image receiver sheet comprises a dye receiver layer having the image formed thereon (Fig. 2 #6; paragraph [0024]), an adhesive layer disposed between the separator and the dye receiver layer (Fig. 2 #8; paragraph [0024]), a receiver sheet base material disposed between the dye receiver layer and the adhesive layer (Fig. 2 #5; paragraph [0028]), wherein the receiver sheet base material comprises a film of polyester, nylon or polyolefin (paragraph [0028]), and half-cuts extending through the dye receiver layer, receiver base material and the adhesive layer but not the separator allowing for the image receiver sheet to be peeled from the separator (Fig. 2; paragraph [0024]).
The image receiver sheet comprises a dye receiver layer having the image formed thereon and half-cuts extending through the dye receiver layer, receiver base material and the adhesive layer but not the separator allowing for the image receiver sheet to be peeled from the separator reads on the claimed ink or marking receptive layer including at least one image and the at least one image formed within the perimeter of the at least one transfer article.

Regarding claim 56, Horii discloses the image receiver material (Fig. 2 #1; paragraph [0024]) comprising a separator (Fig. 2 #4; paragraph [0024]), one or more image receiver sheets disposed on the separator (Fig. 2 #7; paragraph [0024]), wherein the image is printed by thermal transfer recording (paragraph [0024]), wherein the image receiver sheet comprises a dye receiver layer having the image formed thereon (Fig. 2 #6; paragraph [0024]), an adhesive layer disposed between the separator and the dye receiver layer (Fig. 2 #8; paragraph [0024]), a receiver sheet base material disposed between the dye receiver layer and the adhesive layer (Fig. 2 #5; paragraph [0028]), wherein the receiver sheet base material comprises a film of polyester, nylon or polyolefin (paragraph [0028]), and half-cuts extending through the dye receiver layer, receiver base material and the adhesive layer but not the separator allowing for the image receiver sheet to be peeled from the separator (Fig. 2; paragraph [0024]).
The cutout of the image receiver material reads on the claimed perimeter for the one or more images heat transfer article conforming to the one or more printed images.

Regarding claim 57, Horii discloses an image receiver material (Fig. 2 #1; paragraph [0024]) comprising a separator (Fig. 2 #4; paragraph [0024]), one or more image receiver sheets disposed on the separator (Fig. 2 #7; paragraph [0024]), wherein the image is printed by thermal transfer recording (paragraph [0024]), wherein the image receiver sheet comprises a dye receiver layer having the image formed thereon (Fig. 2 #6; paragraph [0024]), an adhesive layer disposed between the separator and the dye receiver layer (Fig. 2 #8; paragraph [0024]), a receiver sheet base material disposed between the dye receiver layer and the adhesive layer (Fig. 2 #5; paragraph [0028]), wherein the receiver sheet base material comprises a film of polyester, nylon or polyolefin (paragraph [0028]), and half-cuts extending through the dye receiver layer, receiver base material and the adhesive layer but not the separator allowing for the image receiver sheet to be peeled from the separator (Fig. 2; paragraph [0024]).
The image receiver material reads on the claimed image transfer sheet. The separator reads on the claimed releasable liner or substrate. The image receiver sheet reads on the claimed multi-layered structure of one or more image heat transfer articles and is removably coupled to the separator as it is coupled to it and is capable of being removed from it. The dye receiver layer reads on the claimed marking receptive component. The adhesive layer disposed between the separator and the dye receiver layer reads on the claimed resin or adhesive layer removably coupled to the releasable liner or substrate on a first surface of the resin or adhesive layer, and a second surface opposite to the first surface of the resin or adhesive layer, coupled with the ink or marking receptive layer and the resin or adhesive layer disposed between the releasable liner or substrate and the ink or marking receptive layer. The half-cuts extending through the dye receiver layer, receiver base material and the adhesive layer but not the separator allowing for the image receiver sheet to be peeled from the separator reads on the claimed at least one die cut having a depth extending through the resin or adhesive layer, the decorative layer and the ink or marking receptive layer and the depth of the at least one cut not extending through the releasable liner or substrate. The cutout of the image receiver material reads on the claimed perimeter having a customized size and shape conforming to an image selected by the end user as the cutout perimeter would apply to any image within the cutout.
Given that the structure of the image receiver material is the same as the structure of the image transfer sheet, it is clear that the image receiver material would be transferable to a receptor element by application of heat and the resin or adhesive layer would be adapted to be partially melted upon application of heat to attach the one or more image transfer articles to the receptor element.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 23-25 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horii et al (US 2004/0023800) in view of Shih et al (US 7,309,731).

Horii is relied upon as described above.

Regarding claim 23, Horii does not appear to explicitly disclose the image receiver material comprising the receiver sheet base material comprising a decorative layer.

However, Shih discloses a label comprising a polymer film substrate including pigments of carbon black or titanium dioxide to provide a desired color (col. 8, lines 5-18) and wherein the polymer film substrate comprises a polymer film material including polyester and at least one polyolefin (col. 8, lines 19-47).
The film of the receiver base sheet base material of Horii combined with the pigments of carbon black or titanium dioxide of Shih reads on the claimed decorative layer.

It would have been obvious to one of ordinary skill in the art having the teachings of Horii and Shih before him or her, to modify the image receiver material of Horii to include the pigments of carbon black and titanium dioxide in the film of the receiver sheet base material of Horii to because doing so provide a desired color of the substrate (i.e. the receiver sheet base material of Horii), depending on its end use in Horii (col. 8, lines 5-18 of Shih).

Regarding claim 24, Horii does not appear to explicitly disclose the image receiver material comprising the receiver sheet base material comprising carbon black.

However, Shih discloses a label comprising a polymer film substrate including carbon black (col. 8, lines 5-18) and wherein the polymer film substrate comprises a polymer film material including polyester and at least one polyolefin (col. 8, lines 19-47).

Regarding claim 25, Horii does not appear to explicitly disclose the image receiver material comprising titanium dioxide.

However, Shih discloses a label comprising a polymer film substrate including titanium dioxide to provide a desired color (col. 8, lines 5-18) and wherein the polymer film substrate comprises a polymer film material including polyester and at least one polyolefin (col. 8, lines 19-47).

Regarding claim 58, Horii does not appear to explicitly disclose the image receiver material comprising the receiver sheet base material comprising a decorative layer or component.

However, Shih discloses a label comprising a polymer film substrate including pigments of carbon black or titanium dioxide to provide a desired color (col. 8, lines 5-18) and wherein the polymer film substrate comprises a polymer film material including polyester and at least one polyolefin (col. 8, lines 19-47).

Claims 40-41 and 48-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horii et al (US 2004/0023800) in view of Williams et al (US 2001/0051265).

Horii is relied upon as described above.

Regarding claim 40, Horii does not appear to explicitly disclose the image receiver material comprising resin or adhesive layer including an ethylene copolymer.

However, Williams discloses a heat-setting label sheet comprising a support (Fig. 1 #21; paragraph [0187]), a pressure-sensitive adhesive layer (Fig. 1 #22; paragraph [0187]), an adhesion layer (Fig. 1 #23; paragraph [0187]), an opaque layer (Fig. 1 #24; paragraph [0187]) and an image receiving layer (Fig. 1 #25; paragraph [0187]), wherein the adhesion layer comprises a film forming binder having a melting temperature of from 80 °C to about 120 °C (paragraph [0132]) and wherein the film-forming binder is selected from ethylene acrylic acid copolymer (paragraph [0130]).
The ethylene copolymer is the same as one of applicant’s preferred materials for the resin or adhesive layer as seen in pg. 15, lines 12-18 of applicant’s specification. 

It would have been obvious to one of ordinary skill in the art having the teachings of Horii and Williams before him or her, to modify the image receiver material of Horii to include the ethylene acrylic acid copolymer of Williams in the adhesive layer of Horii because having the required ethylene acrylic acid copolymer provides the desired lower melt viscosity at the transfer temperature and film forming property (paragraph [0134] of Williams).

Regarding claim 41, Horii does not appear to explicitly disclose the image receiver material comprising the resin or adhesive layer having a melt point temperature between about 43 °C and about 160 °C.

However, Williams discloses a heat-setting label sheet comprising the adhesion layer comprising a film forming binder having a melting temperature of from 80 °C to about 120 °C (paragraph [0132]) and wherein the film-forming binder is selected from ethylene acrylic acid copolymer (paragraph [0130]).
The melting temperature of the film-forming binder falls within the claimed range of the melt point temperature of the material.

Regarding claim 48, Horii does not appear to explicitly disclose the image receiver material comprising resin or adhesive layer including an ethylene copolymer.

However, Williams discloses a heat-setting label sheet comprising a support (Fig. 1 #21; paragraph [0187]), a pressure-sensitive adhesive layer (Fig. 1 #22; paragraph [0187]), an adhesion layer (Fig. 1 #23; paragraph [0187]), an opaque layer (Fig. 1 #24; paragraph [0187]) and an image receiving layer (Fig. 1 #25; paragraph [0187]), wherein the adhesion layer comprises a film forming binder having a melting temperature of from 80 °C to about 120 °C (paragraph [0132]) and wherein the film-forming binder is selected from ethylene acrylic acid copolymer (paragraph [0130]).
The ethylene copolymer is the same as one of applicant’s preferred materials for the resin or adhesive layer as seen in pg. 15, lines 12-18 of applicant’s specification. 

Regarding claim 49, Horii does not appear to explicitly disclose the image receiver material comprising the resin or adhesive layer having a melt point temperature between about 43 °C and about 160 °C.

However, Williams discloses a heat-setting label sheet comprising the adhesion layer comprising a film forming binder having a melting temperature of from 80 °C to about 120 °C (paragraph [0132]) and wherein the film-forming binder is selected from ethylene acrylic acid copolymer (paragraph [0130]).
The melting temperature of the film-forming binder falls within the claimed range of the melt point temperature of the material.

Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horii et al (US 2004/0023800) in view of Macedo et al (US 2004/0260021).

Horii is relied upon as described above.

Regarding claim 42, Horii does not appear to explicitly disclose the image receiver material comprising the resin or adhesive further comprising a polyamide copolymer.

However, Macedo discloses an adhesive composition for a label (paragraph [0067] and wherein the adhesive composition comprises a polar polymer of a polyamide copolymer (paragraph [0068]).

It would have been obvious to one of ordinary skill in the art having the teachings of Horii and Macedo before him or her, to modify the image receiver material of Horii to include the polyamide copolymer of Macedo in the adhesive layer of Horii because having the required polyamide copolymer provides good performance of the adhesive on difficult substrates such as coated packaging substrates (paragraph [0006] of Macedo).

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horii et al (US 2004/0023800) in view of Williams et al (US 2003/0008116).

Horii is relied upon as described above.

Regarding claim 43, Horii does not appear to explicitly disclose the image receiver material comprising the marking receptive layer further comprising a luminescent pigment.

However, Williams’ 116 disclose an image transfer sheet comprising the image receiving layer comprising an additive of a luminescent sulfide complex selected from zinc sulfide (paragraphs [0222] and [0223]).
	The zinc sulfide reads on the claimed luminescent pigment.

It would have been obvious to one of ordinary skill in the art having the teachings of Horii and Williams ‘116 before him or her, to modify the image receiver material of Horii to include the luminescent zinc sulfide of Williams ‘116 in the dye receiver layer of Horii because having the required luminescent sulfide complex provides an image receiving layer that is capable of emitting light in the visible spectrum (paragraphs [0222] of Williams ‘116).


Claims 22-26, 40-41, 44-49, 51 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horii et al (US 2004/0023800) in view of Williams et al (US 2001/0051265) in further view of Shih et al (US 7,309,731).

Regarding claim 22, 40, 41, 47-49, 51 and 56; Horii discloses an image receiver material (Fig. 2 #1; paragraph [0024]) comprising a separator (Fig. 2 #4; paragraph [0024]), one or more image receiver sheets disposed on the separator (Fig. 2 #7; paragraph [0024]), wherein the image is printed by thermal transfer recording (paragraph [0024]), wherein the image receiver sheet comprises a dye receiver layer having the image formed thereon (Fig. 2 #6; paragraph [0024]), an adhesive layer disposed between the separator and the dye receiver layer (Fig. 2 #8; paragraph [0024]), a receiver sheet base material disposed between the dye receiver layer and the adhesive layer (Fig. 2 #5; paragraph [0028]), wherein the receiver sheet base material comprises a film of polyester, nylon or polyolefin (paragraph [0028]), and half-cuts extending through the dye receiver layer, receiver base material and the adhesive layer but not the separator allowing for the image receiver sheet to be peeled from the separator (Fig. 2; paragraph [0024]).
The image receiver material reads on the claimed image transfer sheet. The separator reads on the claimed releasable liner or substrate. The image receiver sheet reads on the claimed multi-layered structure of one or more imaged heat transfer articles and is removably coupled to the separator as it is coupled to it and is capable of being removed from it. The dye receiver layer reads on the claimed marking receptive component. The adhesive layer disposed between the separator and the dye receiver layer reads on the claimed resin or adhesive layer removably coupled to the releasable liner or substrate on a first surface of the resin or adhesive layer, and a second surface opposite to the first surface of the resin or adhesive layer, coupled with the ink or marking receptive layer as claimed in claim 22 and the resin or adhesive layer disposed between the releasable liner or substrate and the ink or marking receptive layer as claimed in claim 47. The half-cuts extending through the dye receiver layer, receiver base material and the adhesive layer but not the separator allowing for the image receiver sheet to be peeled from the separator reads on the claimed at least one die cut having a depth extending through the resin or adhesive layer, the decorative layer and the ink or marking receptive layer and the depth of the at least one cut not extending through the releasable liner or substrate.

Horii does not appear to explicitly disclose the image receiver material comprising the image having a perimeter and the at least one die cut forming the perimeter of the image as claimed in claims 22 and 47, the receiver sheet base material being pigmented in order to be a decorative layer as claimed in claims 22 and 47, the resin or adhesive layer being adapted to be at least partially melted upon application of heat to attach the one or more image heat transfer articles to the receptor element as claimed in claims 22 and 47, the receiver sheet base material comprising one of titanium dioxide or carbon black as claimed in claims 23-25, the resin or adhesive layer including an ethylene copolymer as claimed in claims 40 and 48, the resin or adhesive layer having a melt point temperature between about 43 °C and about 160 °C as claimed in claims 41 and 49, mirror images as claimed in claim 45 and 51, the perimeter of the imaged heat transfer articles conforming to the perimeter of the one or more printed images as claimed in claim 56.

However, Witkowski discloses a sticker label comprising cuts of perforations around the perimeter of the image (Figs. 2 and 3; paragraph [0069]) and a mirror image (Fig. 9a-9c; paragraph [0074]).
	The sticker label comprising cuts of perforations around the perimeter of the image reads on the claimed image having a perimeter and the at least one die cut substantially conforming to the perimeter of the image as claimed in claims 22, 47 and 56.
The figures of Witkowski disclose images with different sizes and shapes for their perimeters. This reads on the claimed perimeters having a customized size and shape confirming to an image selected by the end user.

Williams discloses a heat-setting label sheet comprising a support (Fig. 1 #21; paragraph [0187]), a pressure-sensitive adhesive layer (Fig. 1 #22; paragraph [0187]), an adhesion layer (Fig. 1 #23; paragraph [0187]), an opaque layer (Fig. 1 #24; paragraph [0187]) and an image receiving layer (Fig. 1 #25; paragraph [0187]), wherein the adhesion layer comprises a film forming binder having a melting temperature of from 80 °C to about 120 °C (paragraph [0132]) and wherein the film-forming binder is selected from ethylene acrylic acid copolymer (paragraph [0130]).
The adhesion layer reads on the claimed resin or adhesive layer. The ethylene acrylic acid copolymer reads on the claimed resin or adhesive layer being adapted to be at least partially melted upon application of heat to attach the one or more image heat transfer articles to the receptor element as claimed in claims 22 and 47 and the ethylene copolymer as claimed in claims 40 and 48 as it is the same as one of applicant’s preferred materials for the resin or adhesive layer as seen in pg. 15, lines 12-18 of applicant’s specification. The melting temperature of the film-forming binder falls within the claimed range of the melt point temperature of the material in claims 41 and 49.

Shih discloses a label comprising a polymer film substrate including pigments of carbon black or titanium dioxide to provide a desired color (col. 8, lines 5-18) and wherein the polymer film substrate comprises a polymer film material including polyester and at least one polyolefin (col. 8, lines 19-47).
The film of the receiver base sheet base material of Horii combined with the pigments of carbon black or titanium dioxide of Shih reads on the claimed decorative layer as claimed in claims 23-25 and the decorative layer disposed between the heat meltable resin or adhesive layer and the marking receptive layer as claimed in claims 22 and 47.

It would have been obvious to one of ordinary skill in the art having the teachings of Horii and Witkowski before him or her, to modify the image receiver material of Horii to include the perforations around the perimeter of the image of Witkowski for the image of Horii because having cuts and perforation around the sticker image allow facilitates the removal of the image from the label without destroying the collective sticker premium (paragraph [0069] of Witkowski).

It would have been obvious to one of ordinary skill in the art having the teachings of Horii and Williams before him or her, to modify the image receiver material of Horii to include the ethylene acrylic acid copolymer of Williams in the adhesive layer of Horii because having the required ethylene acrylic acid copolymer provides the desired lower melt viscosity at the transfer temperature and film forming property (paragraph [0134] of Williams).

It would have been obvious to one of ordinary skill in the art having the teachings of Horii and Shih before him or her, to modify the image receiver material of Horii to include the pigments of carbon black and titanium dioxide in the film of the receiver sheet base material of Horii to because doing so provide a desired color of the substrate (i.e. the receiver sheet base material of Horii), depending on its end use in Horii (col. 8, lines 5-18 of Shih).

The film of the receiver sheet base material of Horii combined with the pigments of carbon black or titanium dioxide of Shih reads on the claimed second surface coupled to at least one of the decorative layer and the ink or marking receptive layer on the resin or adhesive layer without a base layer separating the resin or adhesive layer and the at least one decorative layer or ink or marking receptive layer.
One of ordinary skill in the art would include the pigments of Shih in the receiver sheet base material of Horii in order to arrive at the claimed decorative layer and provide a layer structure from top to bottom of dye receiver layer (claimed marking receptive layer), pigmented receiver base material (claimed decorative layer), adhesive layer 8 (claimed heat meltable resin or adhesive layer) and separator 4 (releasable liner or substrate). The proposed combination of Shih with Horii would provide a structure where a base layer is not present between the heat meltable resin or adhesive layer and the at least one decorative layer or ink or marking receptive layer.

In regard to each of the one or more imaged heat transfer articles being transferable to a receptor element by application of heat, given that the structure of the  image receiver sheet on the separator of Horii in view of Witkowski in further view of Williams in further view of Shih is the same as the structure as the claimed imaged heat transfer article disposed on the releasable liner or substrate, it is clear that the image receiver sheet on the separator of Horii in view of Witkowski in further view of Williams in further view of Shih would intrinsically have the same function of being transferable to a receptor element by application of heat.



Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over.

Williams discloses a heat-setting label sheet comprising an adhesion layer (Fig. 1 #23; paragraph [0187]), wherein the adhesion layer comprises a film forming binder having a melting temperature of from 80 °C to about 120 °C (paragraph [0132]), wherein the film-forming binder is selected from ethylene acrylic acid copolymer (paragraph [0130]) and a paraffin wax emulsion (paragraph [0116]).
The adhesion layer reads on the claimed resin or adhesive layer. 


Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horii et al (US 2004/0023800) in view of Witkowski (US 2003/0217489) in further view of Williams et al (US 2001/0051265) in further view of Shih et al (US 7,309,731) in further view of Williams et al (US 2003/0008116). Williams et al (US 2003/0008116) is cited in the IDS filed 7/8/2016.


Claims 53-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horii et al (US 2004/0023800) in view of Shih et al (US 7,309,731) in further view of Witkowski (US 2003/0217489).

Regarding claim 53-55; Horii discloses an image receiver material (Fig. 2 #1; paragraph [0024]) comprising a separator (Fig. 2 #4; paragraph [0024]), one or more image receiver sheets disposed on the separator (Fig. 2 #7; paragraph [0024]), wherein the image is printed by thermal transfer recording (paragraph [0024]), wherein the image receiver sheet comprises a dye receiver layer having the image formed thereon (Fig. 2 #6; paragraph [0024]), an adhesive layer disposed between the separator and the dye receiver layer (Fig. 2 #8; paragraph [0024]), a receiver sheet base material disposed between the dye receiver layer and the adhesive layer (Fig. 2 #5; paragraph [0028]), wherein the receiver sheet base material comprises a film of polyester, nylon or polyolefin (paragraph [0028]), and half-cuts extending through the dye receiver layer, receiver base material and the adhesive layer but not the separator allowing for the image receiver sheet to be peeled from the separator (Fig. 2; paragraphs [0008] and [0024]).
The image receiver material reads on the claimed image transfer sheet. The separator reads on the claimed substrate or liner. The image receiver sheet reads on the claimed multi-layered structure of one or more imaged heat transfer articles and the adhesive layer releasably coupled to the separator as it is coupled to it and is capable of being released from it. The image receiver sheet reads on the claimed one or more imaged heat transfer articles. The dye receiver layer reads on the claimed marking receptive component. The half-cuts reads on the claimed at least one cut having a depth extending through the image receptive layer and the resin or adhesive layer and not the substrate or liner to form at least one transfer article and the at least one transfer article being separable from the multiple layered structure along the at least one cut and the substrate or liner to attach the at least one transfer article to a receptor element as claimed in claim 53 and the at least one die cut having a depth extending through the image receptive layer and the resin or adhesive layer as claimed in claim 54.

Horii does not appear to explicitly disclose the image receiver material comprising the receiver sheet base material being pigmented in order to read on a decorative layer as claimed in claim 53, the at least one decorative layer or ink or marking receptive layer coated on the heat meltable resin or adhesive layer without a base layer separating the at least one decorative layer or ink or marking receptive layer as claimed in claim 53, the perimeter formed by at least one cut of the at least one transfer article as claimed in claim 53 and the image formed within a perimeter as claimed in claim 55.

However, Shih discloses a label comprising a polymer film substrate including pigments of carbon black or titanium dioxide to provide a desired color (col. 8, lines 5-18) and wherein the polymer film substrate comprises a polymer film material including polyester and at least one polyolefin (col. 8, lines 19-47).
The film of the receiver base sheet base material of Horii combined with the pigments of carbon black or titanium dioxide of Shih reads on the claimed decorative layer as claimed in claim 53 and the decorative layer disposed between the heat meltable resin or adhesive layer and the marking receptive layer as claimed in claims 53.

Witkowski discloses a sticker label comprising cuts of perforations around the perimeter of the image (Figs. 2 and 3; paragraph [0069]).
	The sticker label comprising cuts of perforations around the perimeter of the image reads on the claimed perimeter formed by at least one cut as claimed in claim 53 and image formed within a perimeter as claimed in claim 55.
The figures of Witkowski disclose images with different sizes and shapes for their perimeters. This reads on the claimed perimeters having a customized size and shape confirming to an image selected by the end user.

Horii, Shih and Witkowski are analogous art because they are from the same field of labels. Horii is drawn to an image receiver material (see Abstract of Horii). Williams is drawn to a heat-setting label sheet (see paragraph [0187] of Williams). Shih is drawn to a label (see col. 1, lines 22-41 of Shih). Witkowski is drawn to a label (see paragraph [0069] of Witkowski).

It would have been obvious to one of ordinary skill in the art having the teachings of Horii and Shih before him or her, to modify the image receiver material of Horii to include the pigments of carbon black and titanium dioxide of Shih in the resin film of the laminated paper sheet of the receiver sheet base material of Horii to provide a desired color of the substrate (i.e. the receiver sheet base material of Horii), depends on its end use in Horii and Witkowski (col. 8, lines 5-18 of Shih).

It would have been obvious to one of ordinary skill in the art having the teachings of Horii and Witkowski before him or her, to modify the image receiver material of Horii to include the perforations around the perimeter of the image of Witkowski for the image of Horii because having cuts and perforation around the sticker image allow facilitates the removal of the image from the label without destroying the collective sticker premium (paragraph [0069] of Witkowski).

The film of the receiver sheet base material of Horii combined with the pigments of carbon black or titanium dioxide of Shih reads on the claimed at least one of a decorative layer, or ink or marking receptive layer on the heat or meltable resin or adhesive layer without a base layer separating the heat meltable resin or adhesive layer and the at least one decorative layer or ink or marking receptive layer.
One of ordinary skill in the art would include the pigments of Shih in the receiver sheet base material of Horii in order to arrive at the claimed decorative layer and provide a layer structure from top to bottom of dye receiver layer (claimed marking receptive layer), pigmented receiver base material (claimed decorative layer), adhesive layer 8 (claimed heat meltable resin or adhesive layer) and separator 4 (releasable liner or substrate). The proposed combination of Shih with Horii would provide a structure where a base layer is not present between the heat meltable resin or adhesive layer and the at least one decorative layer or ink or marking receptive layer.

In regard to each of the one or more imaged heat transfer articles being transferable to a receptor element, given that the structure of the image receiver sheet on the separator of Horii in view of Shih is the same as the claimed imaged heat transfer article disposed on the substrate or liner, it is clear that the structure of the image receiver sheet on the separator of Horii in view of Shih would intrinsically have the function of at least one transfer article being transferable to a receptor element.

Claims 57-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horii et al (US 2004/0023800) in view of Witkowski (US 2003/0217489).

Regarding claims 57-58; Horii discloses an image receiver material (Fig. 2 #1; paragraph [0024]) comprising a separator (Fig. 2 #4; paragraph [0024]), one or more image receiver sheets disposed on the separator (Fig. 2 #7; paragraph [0024]), wherein the image is printed by thermal transfer recording (paragraph [0024]), wherein the image receiver sheet comprises a dye receiver layer having the image formed thereon (Fig. 2 #6; paragraph [0024]), an adhesive layer disposed between the separator and the dye receiver layer (Fig. 2 #8; paragraph [0024]), a receiver sheet base material disposed between the dye receiver layer and the adhesive layer (Fig. 2 #5; paragraph [0028]), wherein the receiver sheet base material comprises a film of polyester, nylon or polyolefin (paragraph [0028]), and half-cuts extending through the dye receiver layer, receiver base material and the adhesive layer but not the separator allowing for the image receiver sheet to be peeled from the separator (Fig. 2; paragraph [0024]).
The image receiver material reads on the claimed image transfer sheet. The separator reads on the claimed releasable liner or substrate. The image receiver sheet reads on the claimed multi-layered structure of one or more imaged heat transfer articles and is removably coupled to the separator as it is coupled to it and is capable of being removed from it. The dye receiver layer reads on the claimed marking receptive component. The adhesive layer disposed between the separator and the dye receiver layer reads on the claimed resin or adhesive layer removably coupled to the releasable liner or substrate on a first surface of the resin or adhesive layer, and a second surface opposite to the first surface of the resin or adhesive layer, coupled with the ink or marking receptive layer. The half-cuts extending through the dye receiver layer, receiver base material and the adhesive layer but not the separator allowing for the image receiver sheet to be peeled from the separator reads on the claimed at least one die cut having a depth extending through the resin or adhesive layer, the decorative layer and the ink or marking receptive layer and the depth of the at least one cut not extending through the releasable liner or substrate.

Horii does not appear to explicitly disclose the image receiver material comprising the image having a perimeter and the at least one die cut forming the perimeter of the image, the resin or adhesive layer being adapted to be at least partially melted upon application of heat to attach the one or more image heat transfer articles to the receptor element and the perimeter of the imaged heat transfer articles conforming to the perimeter of the one or more printed images.

However, Witkowski discloses a sticker label comprising cuts of perforations around the perimeter of the image (Figs. 2 and 3; paragraph [0069]) and a mirror image (Fig. 9a-9c; paragraph [0074]).
	The sticker label comprising cuts of perforations around the perimeter of the image reads on the claimed image having a perimeter and the at least one die cut substantially conforming to the perimeter of the image.
The figures of Witkowski disclose images with different sizes and shapes for their perimeters. This reads on the claimed perimeters having a customized size and shape confirming to an image selected by the end user.

It would have been obvious to one of ordinary skill in the art having the teachings of Horii and Witkowski before him or her, to modify the image receiver material of Horii to include the perforations around the perimeter of the image of Witkowski for the image of Horii because having cuts and perforation around the sticker image allow facilitates the removal of the image from the label without destroying the collective sticker premium (paragraph [0069] of Witkowski).

In regard to each of the one or more imaged heat transfer articles being transferable to a receptor element by application of heat, given that the structure of the  image receiver sheet on the separator of Horii in view of Witkowski is the same as the structure as the claimed imaged heat transfer article disposed on the releasable liner or substrate, it is clear that the image receiver sheet on the separator of Horii in view of Witkowski would intrinsically have the same function of being transferable to a receptor element by application of heat.

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive.

Applicants argue that the cited prior art does not discloses a perimeter having a customized size and shape conforming to an image selected by the end user.

The Examiner disagrees and notes that this limitation is met by Horii as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785